*596Income tax; deductions; depreciation; Merchant Ship Sales Act. Opinion 153 Ct. Cl. 638, 672, 674.—These cases came before the court on the reports of the trial commissioner filed on July 23,1962, and August 15,1962, respectively, and defendant’s request for review of the commissioner’s orders of May 15,1962. Upon consideration thereof, together with the exceptions to the commissioner’s reports, the opposition to defendant’s request for review, and oral argument of counsel, the court, on December 17,1962, approved the commissioner’s orders of May 15,1962, and adopted the reports and findings of the commissioner. The court ordered that, upon review, the commissioner’s orders be and the same are affirmed, the question which defendant seeks to raise by the proposed counterclaims having already been adjudicated. The court further ordered that judgments be entered for plaintiffs as follows:
In Cases Nos. 168-59 and 169-59, judgment is entered for the plaintiff for $246,668.82 with interest as provided by law computed from November 29,1956.
In Cases Nos. 50-58, 327-58, and 328-58, judgment is entered for the plaintiff for $351,749.83 with interest as provided by law computed on $100,538.62 from April 9, 1951; on $237,132.91 from November 26, 1951, and on $14,078.30 from July 27, 1953.
In Cases Nos. 187-59 and 188-59, judgment is entered for the plaintiff for $40,415.50 with interest as provided by law computed on $20,139.78 from December 9,1947, and on $20,-275.72 from November 4,1952.
Defendant’s motions for relief from judgments were denied March 6, 1963.